Citation Nr: 0516560	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active service from February 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  




FINDING OF FACT

The veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations, 
prior to the initial adjudication of his claim, by letter 
dated in September 2002.  He was given ample time to respond.  

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded an appropriate VA examination.  The 
Board notes that the veteran has indicated that he received 
some private psychiatric treatment after his discharge from 
service.  Although records of such treatment have not been 
obtained, by letter dated in September 2002, the RO requested 
that the veteran submit copies of his private treatment 
records or an "Authorization for Release of Information" 
for any private records that he wished VA to obtain for him; 
the veteran failed to respond to this request.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim. 

Factual Background

The veteran served on active duty from February 1967 to June 
1969, to include service in the Republic of Vietnam from 
August 1968 to June 1969.  Specifically, he was stationed in 
Da Nang from February 1969 to June 1969.  The veteran's DD 
Form 214 indicates that his primary specialty was command 
center specialist.

Service medical records note that the veteran was 
hospitalized with symptoms of anxiety, depression, sleep 
difficulties, emotionality and nervousness.  The impression 
included passive-aggressive personality and anxiety reaction.  
The psychiatrist stated that the veteran's symptoms were 
"basically a character problem, not a treatable psychiatric 
problem."  It was recommended that the veteran be discharged 
as unsuitable for service.

VA hospitalization records dated in July 2002 note that the 
veteran was admitted with complaints of depression.  He 
reported stressors of losing his job, chronic back pain and 
financial difficulties.  The veteran reported symptoms of 
decreased sleep, fluctuating appetite, anhedonia, crying 
spells, helplessless, hopelessness, social withdrawal, 
difficulty making decisions, decreased energy and libido, and 
terrifying nightmares.  He reported hearing the voice of his 
father telling him he was useless and telling him ways to 
kill himself.  He denied suicidal or homicidal ideation.  He 
reported a history of substance abuse, PTSD and major 
depression.  He also reported that his older brother 
physically and sexually abused him at age six; his father 
also emotionally and physically abused him.  The diagnostic 
impression at discharge included bipolar disorder and PTSD.

In July 2002, the veteran submitted a claim for service 
connection for PTSD.

An August 2002 VA outpatient treatment record notes the 
veteran's ongoing complaints of sleep problems and auditory 
hallucinations.  The veteran reported that he lived alone.  
He did not work; he spent the day reading and visiting 
friends.  The examiner noted that the diagnostic impression 
was unchanged.

In a statement received by the RO in October 2003, the 
veteran maintained that his exposure to enemy attacks while 
in Vietnam caused his PTSD.  Specifically, the veteran stated 
that he was stationed at China Beach from February 1969 to 
June 1969.  While there, his base camp was attacked by mortar 
and rocket rounds nearly every night.

A July 2004 VA examination report notes that the veteran's 
claims file was reviewed in conjunction with the examination.  
The examiner noted that he had previously examined the 
veteran in September 2003 and PTSD was not diagnosed at that 
time.  The veteran reported a history of physical abuse by 
his father and sexual abuse by his older brother.  The 
veteran also reported stress related to frequent enemy 
shellings in Vietnam.  In addition, the veteran reported a 
history of substance abuse following his military service.  
The veteran also reported a history suggestive of borderline 
personality, to include self-mutilation, suicidal threatening 
and substance abuse.  The veteran reported that he 
experienced PTSD based on his experiences in Vietnam; 
however, according to the examiner, an interview with the 
veteran suggested that he was more troubled by memories of 
childhood sexual abuse.  Specifically, the veteran reported 
that he only thought about Vietnam once or twice a month.  He 
denied any history of flashbacks or exaggerated startle 
response.  He was calm when talking about his experiences in 
Vietnam.  There was no psychomotor agitation or increased 
arousal.  The veteran denied any social detachment or 
withdrawal secondary to his Vietnam experiences.  The veteran 
reported experiencing a couple of nightmares that may relate 
to Vietnam but, more frequently, the nightmares related to an 
abusive relationship with his father and prior sexual abuse.  
The veteran also reported experiencing auditory 
hallucinations of his father's voice.  The veteran found 
himself dwelling not on Vietnam, but on childhood abuse 
events.  Upon examination, the veteran denied any history of 
delusional thought or paranoia.  He reported sleeping heavily 
at times, but it was unclear to what extent this was related 
to his heavy use of narcotic medication.  He denied any 
marked social withdrawal.  His behavior was appropriate and 
well organized.  His speech was clear, goal-directed, 
spontaneous and normal paced.  The examiner concluded that 
there was not a sufficient basis to warrant a diagnosis of 
PTSD.  The clinical impression included major depression in 
remission, anxiety disorder not otherwise specified and 
personality disorder not otherwise specified (borderline 
personality).  The examiner said:

[The veteran] has been diagnosed with 
bipolar disorder in the past.  He has [a] 
history of major depression but not of 
mania or hypomania that would warrant a 
bipolar diagnosis.  The [veteran] does 
not appear to be demonstrating symptoms 
consistent with post traumatic stress 
disorder.  There are subclinical post 
traumatic stress disorder like symptoms 
that are largely related to childhood 
abuse and only minimally related to his 
Vietnam experiences.  The [veteran] has a 
history of numerous personality traits as 
discussed above.  It is relevant that he 
was observed while still in the service 
to be displaying personality features 
consistent with what is being observed 
today.

In January 2005, the U.S. Armed Services Center for Unit 
Records Research noted that there were numerous rocket 
attacks on Da Nang from February 1969 to June 1969.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim  
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

This issue turns on whether the veteran does, in fact, have 
PTSD.  As noted above, there must be medical evidence of a 
current disability.  The veteran's sincere belief that he has 
PTSD is not enough as he does not have the medical expertise 
or training necessary to diagnose his condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's VA treatment records from 2002 note that he was 
being treated for PTSD.  However, the VA physicians treating 
the veteran at this time did not specify which alleged 
stressor event or events caused the veteran's PTSD.  Thus, 
this diagnosis was not in accordance with the requirements of 
DSM-IV, and is not binding upon the Board.  See Hayes v. 
Brown,  5 Vet. App. 60 (1993).

The July 2004 VA psychiatric examination resulted in a 
conclusion that the veteran does not have PTSD.  The VA 
psychiatrist who examined the veteran reviewed the veteran's 
claims folder, including his VA treatment reports, reviewed 
the criteria for diagnosing PTSD, and concluded that the 
veteran did not have PTSD.  The examining psychiatrist 
specified reasons for that conclusion, noting that there was 
no evidence of flashbacks, exaggerated startle response, 
psychomotor agitation, or increased arousal.  The veteran 
denied any social detachment or withdrawal secondary to 
Vietnam.  He did not dwell on his experiences in Vietnam.  
Rather, he was more troubled by memories of childhood abuse.  
The July 2004 VA examiner noted that while the veteran did 
have some symptoms consistent with PTSD, these symptoms were 
attributed to childhood abuse rather than Vietnam.  
Ultimately, however, the July 2004 VA examiner concluded that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  

Under the circumstances, the Board concludes that the clear 
weight of the medical evidence favors the conclusion that the 
veteran does not have PTSD.  Since the weight of the evidence 
as described above clearly favors a denial of the claim for 
service connection for PTSD, the doctrine of giving the 
veteran the benefit of the doubt when the evidence is in 
relative equipoise is not for application.  See 38 U.S.C.A. § 
5107(b).  


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


